NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      DEC 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JASON McKINLEY WARD,                            No. 16-15028

                  Plaintiff-Appellant,           D.C. No. 3:89-cv-00265-HDM

   v.
                                                 MEMORANDUM*
 SHERMAN HATCHER; et al.,

                  Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Nevada state prisoner Jason McKinley Ward appeals pro se from the district

court’s order denying his motion to reopen his 42 U.S.C. § 1983 action and

denying his request for sanctions. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion. Weeks v. Bayer, 246 F.3d 1231, 1234 (9th

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2001) (motion to reopen); Holgate v. Baldwin, 425 F.3d 671, 675 (9th Cir.

2005) (sanctions). We affirm.

      The district court did not abuse its discretion by denying Ward’s motion to

reopen the action and motion for sanctions against defendants because Ward did

not demonstrate grounds for relief. See Weeks, 246 F.3d at 1236 (holding that an

action is not properly reopened “absent highly unusual circumstances, unless the

district court is presented with newly discovered evidence, committed clear error,

or if there is an intervening change in the controlling law.” (citation and internal

quotation marks omitted)); Holgate, 425 F.3d at 677-78 (9th Cir. 2005) (setting

forth the requirements for sanctions).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All outstanding requests are denied.

      AFFIRMED.




                                           2                                    16-15028